                     Case 1:12-cr-00442-KMW Document 207 Filed 06/16/20 Page 1 of 1



             CARLA SANDERSON
             AT T OR N EY   N Y,NJ,SDNY,ED NY                                             260 MADISON AVENUE FL 22             T 64 6 ,499 .38 18
                                                                                          NEW YORK, NE W YORK 10016            F 646.49 9.3814
                                                                                          carlaOc arla1ander1onl aw. com       carlaeanderaonlaw.com




                                                                         June 15, 2020

           Via ECF                                                                                               D~ ~llNY                                     ·-
           The Honorable Kimba M. Wood
                                                                                                                 CUMENT
           United States District Judge
           United States Courthouse                                                                              ECTRONICALL \'                         t·:
           Southern District of New York                                                               I DOC#: _ _ _~-,--                                     -- -
           500 Pearl Street                                                                            :       DATE FILED:                 &, /     is /:io _____,
           New York, N.Y. 1007                                                                             1



                                                   Re:            I Jnited States v Jason Kartbawi
                                                                   16-Cv-04934 (KMW), 12-Cr-442 (KMW)

           Dear Judge Wood:

                   I write to respectfully request an adjournment of the status conference on Mr. Kortbawi's
           Violation of Supervised Release ("VOSR") scheduled for June 16, 2020 at 11 :30am. -
           Undersigned counsel was appointed to represent Mr. Kortbawi in his motion to vacate his
           conviction pursuant to 28 U.S. Code§ 2255. On June 12, 2020, a summons was issued on the
           VOSR. Undersigned counsel was recently informed that the government will be seeking
           detention on the VOSR. In order to provide counsel time to discuss possible conditions of release
           and bail arguments with Mr. Kortbawi, counsel respectfully requests the June 16 appearance be
           adjourned to the following times when all parties are available: June 18, 2020 at 4:00pm or June
           22, 2020 after 1:00pm. The government (AUSA Emily Johnson) does not object to this request.

                     Thank you for your time and consideration.

         lh..£      -tt V C,v-(\fLU_f) U.              \   '"S   0-_t½ Q MO--
                                                                          V (



it, Mc>n~. JZL;u_                     cJd, ol.,oo1--0,           C<--t   1.' 3D   r·m .   Respectfully Subrmtted,
                                                                                                                           .
---rru. ptvl-fi m     S.hO\M cl        tl, td '--fN s,uyv;_ n um btA-
                                                                                                      ls
ar0.     ().C UM v0 J.L -f; L).                 i (\                CoLVt ts
                                                                                          Carla M. Sanderson, Esq.
                                                                                          260 Madison A venue, Fir. 22
                                                                                          New York, New York 10016
                                                                                          t 646.499.3818
                                                                                          f 646.499.3814
                                                                                          Carla@car)asandersao1aw cam
